
	

114 HR 1853 : To direct the President to develop a strategy to obtain observer status for Taiwan in the International Criminal Police Organization, and for other purposes.
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1853
		IN THE SENATE OF THE UNITED STATES
		November 3, 2015Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To direct the President to develop a strategy to obtain observer status for Taiwan in the
			 International Criminal Police Organization, and for other purposes.
	
	
		1.Participation of Taiwan in the International Criminal Police Organization
 (a)FindingsCongress makes the following findings: (1)Safety, security and peace is important to every citizen of the world, and shared information ensuring wide assistance among police authorities of nations for expeditious dissemination of information regarding criminal activities greatly assists in these efforts.
 (2)Direct and unobstructed participation in the International Criminal Police Organization (INTERPOL) is beneficial for all nations and their police authorities. Internationally shared information with authorized police authorities is vital to peacekeeping efforts.
 (3)With a history dating back to 1914, the role of INTERPOL is defined in its constitution: To ensure and promote the widest possible mutual assistance between all criminal police authorities within the limits of the laws existing in the different countries and in the spirit of the Universal Declaration of Human Rights..
 (4)Ongoing international threats, including international networks of terrorism, show the ongoing necessity to be ever inclusive of nations willing to work together to combat criminal activity. The ability of police authorities to coordinate, preempt, and act swiftly and in unison is an essential element of crisis prevention and response.
 (5)Taiwan maintained full membership in INTERPOL starting in 1964 through its National Police Administration but was ejected in 1984 when the People’s Republic of China (PRC) applied for membership.
 (6)Nonmembership prevents Taiwan from gaining access to INTERPOL’s I–24/7 global police communications system, which provides real-time information on criminals and global criminal activities. Taiwan is relegated to second-hand information from friendly nations, including the United States.
 (7)Taiwan is unable to swiftly share information on criminals and suspicious activity with the international community, leaving a huge void in the global crime-fighting efforts and leaving the entire world at risk.
 (8)The United States, in the 1994 Taiwan Policy Review, declared its intention to support Taiwan’s participation in appropriate international organizations and has consistently reiterated that support.
 (9)Following the enactment of Public Law 108–235, a law authorizing the Secretary of State to initiate and implement a plan to endorse and obtain observer status for Taiwan at the annual summit of the World Health Assembly and subsequent advocacy by the United States, Taiwan was granted observer status to the World Health Assembly for six consecutive years since 2009. Both prior to and in its capacity as an observer, Taiwan has contributed significantly to the international community’s collective efforts in pandemic control, monitoring, early warning, and other related matters.
 (10)INTERPOL’s constitution allows for observers at its meetings by police bodies which are not members of the Organization. (b)Taiwan’s participation in INTERPOLThe President shall—
 (1)develop a strategy to obtain observer status for Taiwan in INTERPOL and at other related meetings, activities, and mechanisms thereafter; and
 (2)instruct INTERPOL Washington to officially request observer status for Taiwan in INTERPOL and to actively urge INTERPOL member states to support such observer status and participation for Taiwan.
 (c)Report concerning observer status for Taiwan in INTERPOLNot later than 30 days after the date of the enactment of this Act, the President shall transmit to Congress a report, in unclassified form, describing the United States strategy to endorse and obtain observer status for Taiwan in INTERPOL and at other related meetings, activities, and mechanisms thereafter. The report shall include the following:
 (1)A description of the efforts the President has made to encourage INTERPOL member states to promote Taiwan’s bid to obtain observer status in INTERPOL.
 (2)A description of the actions the President will take to endorse and obtain observer status for Taiwan in INTERPOL and at other related meetings, activities, and mechanisms thereafter.
				
	Passed the House of Representatives November 2, 2015.Karen L. Haas,Clerk
